210 F.2d 652
54-1 USTC  P 9281
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Edward D. SULTAN, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.Olga L. SULTAN, Respondent.
No. 13804.
United States Court of Appeals, Ninth Circuit.
March 10, 1954.

Petitions to Review Decisions of the Tax Court of the United States.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Lee A. Jackson, Joseph F. Goetten, Meyer Rothwacks, Sp. Assts. to Atty. Gen., Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D.C., for petitioner.
Milton Cades, Smith, Wild, Beebe & Cades, J. Russell Cades, Eugene H. Beebe, Honolulu, Hawaii, for respondents.
Before MATHEWS, STEPHENS and BONE, Circuit Judges.
PER CURIAM.


1
The Commissioner of Internal Revenue seeks review of two decisions of the Tax Court- a decision redetermining the income tax liability of Edward D. Sultan for the calendar years 1944, 1945 and 1946 and a decision redetermining the income tax liability of Olga L. Sultan for the calendar year 1946.  The decisions are affirmed on the grounds and for the reasons stated in the Tax Court's findings and opinion, Sultan v. Commissioner, 18 T.C. 715.